DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed by applicant on 7/18/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted two replacement sheets contained figures 6, 6A, 7 and 10-11;
B) Regarding to the specification, applicant has made changes to paragraphs [0019], [0030], [0044] and [0046]-[0048]; and
C) Regarding to the claims, applicant has amended claims 1, 4, 7, 13, 15 and 18, and canceled claims 2-3, 14 and 16-17. There is not any claim being added into the application. As amended, the pending claims are claims 1, 4-13, 15 and 18-209 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 7/18/2022 and applicant's arguments provided in the mention ed amendment, pages 10-15, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings as set forth in the office action of 4/18/2022, the amendments to the drawings as provided in the amendment of 7/18/2022 and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the objections to the drawings set forth in the mentioned office action.
B) Regarding to the objections to the specification as set forth in the office action of 4/18/2022, the amendments to the specification as provided in the amendment of 7/18/2022 and applicant’s arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the objections to the specification set forth in the mentioned office action.
C) Regarding to the objections to the claim 14 as set forth in the office action of 4/18/2022, the cancelation of the claim 14 as provided in the amendment of 7/18/2022 is sufficient to overcome the objections to the claim set forth in the mentioned office action.
D) Regarding to Claim Interpretation as set forth in the office action of 4/18/2022, the amendments to the claims as provided in the amendment of 7/18/2022 and applicant’s arguments provided in the mentioned amendment, page 11, have been fully considered and are sufficient to overcome the Claim Interpretation set forth in the mentioned office action.
E) Regarding to the rejections of claims 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 4/18/2022, the amendments to the claims 13 and the cancelation of claim 14 as provided in the amendment of 7/18/2022 and applicant’s arguments provided in the mentioned amendment, page 11, have been fully considered and are sufficient to overcome the mentioned rejections to the claims 13-14 set forth in the mentioned office action.
F) Regarding to the rejections of claims 1-14 and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 4/18/2022, the amendments to the claims as provided in the amendment of 7/18/2022 and applicant’s arguments provided in the mentioned amendment, pages 11-12, have been fully considered and are sufficient to overcome the mentioned rejections to the claims set forth in the mentioned office action.
However, the amendments to the claim raise new problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to amended claims 7-13 as provided in the present office action.
G) Regarding to the rejection of claims  1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (Japanese reference No. 2007-117289, submitted by applicant), the rejection of claims 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Tippy et al (US Patent No. 9,880,382), the rejection of claims 7-13 and 15-19 under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Tippy et al, and the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Takezawa as applied to claim 11 above, and further in view of Smith et al (US Patent No. 6,447,446) as set forth in the office action of 4/18/2022, the amendments to the claims as provided in the amendment of 7/18/2022 and applicant’s arguments provided in the mentioned amendment, pages 11-12, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding to applicant’s arguments that the art of Fukuda does not disclose an actuator tube, see amendment in page 13, the examiner respectfully disagree with applicant and respectfully invited applicant to review the art of Fukuda. In particular, Fukuda discloses an actuator (10, 12) wherein the actuator element (12) rotatably connecting and controlling the operation of the vanes (11) wherein the actuator element (12) acts as an actuator tube. Applicant is respectfully invited to review the claims 1-6, now canceled, and present claims 1 and 4-12 in which applicant recites that the lens cleaning device having an actuator tube but there is not any specific limitation regarding the structure of the tube being provided in the claims. Applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, an actuator element used to rotate an element wherein the actuator element is in the form of a (hollow) tube is well known to one skilled in the art as can be seen in each of the US Publication Nos. 20070047188; 20080108475 and 20100136884 which a copy of each is provided in the present office action.
Drawings
4.	The two replacement sheets contained figures 6, 6A, 7 and 10-11 were received by the Office on 7/18/2022. 
5.	As a result of the changes to the drawings, the application now contains a total of seven sheets of figures 1-4, 4A, 5-6, 6A, and 7-13  which includes five sheets of figures 1-4, 4A, 5, 8-9 and 12-13 and two replacement sheets contained figures 6, 6A, 7 and 10-11 as filed on 7/28/2022. The mentioned seven sheets of figures 1-4, 4A, 5-6, 6A, and 7-13 are now approved by the examiner.
Specification
6.         The lengthy specification which was amended by the amendment of 7/18/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.       Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is dependent upon a canceled claim 2.
For the purpose of examination, claim 7 is considered as a claim being dependent upon claim 1.
b) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1 and 4-12, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (Japanese reference No. 2007-117289, of record) in view of Takezawa (Japanese reference No. 11-287940, submitted by applicant).
	Note that a machine English translation of each of the Japanese reference Nos. 2007-117289 and 11-287940 was mailed to applicant in the office action of 4/18/2022.
Fukuda discloses an endoscope having a lens cleaning device.
a) Regarding to present claim 1, the endoscope having a lens cleaning device as described in paragraphs [0028]-[0096] and shown in figs. 1-18 comprises the following features:
a1) an endoscope (2) including a tubular body (2a) having a proximal portion and a distal portion and defining a longitudinal axis; 
a2) a visualization device supported on the distal portion of the tubular body wherein the visualization device having a lens (21); and 
a3) a lens cleaning device supported on the distal portion of the tubular body wherein the lens cleaning device comprises a tube (1), an actuator (10, 12), and an iris mechanism (11). 
a31) regarding to the structure of the iris mechanism (11), the iris mechanism comprises a plurality of vanes (11aa, 11ab, 11ac) covered by wiper blade (11b) wherein the vanes being movable between a first position in which the vanes are positioned radially outwardly of the lens of the visualization device, see fig. 9, and a second position in which the vanes cover the lens of the visualization device, see fig. 13, wherein each of the vanes has a cleaning surface that is positioned to contact the lens of the visualization device as the vanes move between the first and second positions to clean the lens of the visualization device. Applicant should note that while the claim recites that the vanes cover the lens of the visualization, see the claim on lines 10-11; however, there is not any specific limitation regarding to the so-called “cover of the lens”. In the lens cleaning device provided by Fukuda, the vanes (11aa, 11ab, 11ac) in the second position as shown in fig. 13 cover (a part/portion of) the lens (21) of the visualization device.
a32) regarding to the structure of the actuator (10, 12), the actuator comprises an actuator tube (12) having a first end positioned adjacent the proximal end of the tubular body and a second end in contact with the iris mechanism (11), the actuator having a knob (10) which is being rotatable to cause movement of the vanes (11aa, 11ab, 11ac) of the wiper (11) between the first and second positions. 
b) Regarding to present claim 4, the actuator (12, 10) having the knob (10) at a proximal portion of the actuator having a grip (10c) to facilitate movement of the actuator so that the actuator tube (12).
c) Regarding to present claims 5-6, the operation of the knob (10) of the actuator (10, 12) rotates the actuator tube (12) in relation to the tubular body (2a) of the endoscope (2). 
The only feature missing from the iris mechanism of the lens cleaning device provided by Fukuda is that Fukuda does not disclose that the iris mechanism comprises a supporting plate and an actuator ring wherein the supporting plate comprises an opening, and the vanes are supported on the support plate about the central opening and are located between the support plate and the actuator ring as recited in present claims 1 and 7.
However, a lens cleaning device having a supporting plate with a central opening, an actuator ring, and an plurality of vanes wherein the vanes are supported on the supporting plate about the central opening and are disposed between the supporting plate and the actuator ring is disclosed in the art as can be seen in the protection and lens cleaning device provided by Takezawa.
In particular, Takezawa discloses an iris mechanism. The iris mechanism as described in paragraphs [0005]-[0013] and shown in figs. 2-3 comprises the following features:
a41) a support plate (23) having a central opening;
a42) an actuator ring (1);
a43) a plurality of vanes (22) which are supported on the supporting plate about the central opening wherein the vanes (22) are supported between the support plate (23) and the actuator ring (1) wherein each vane (22) having one end with a pin/projection/protrusion (25) pivotally connected to the supporting plate (23) and other end with a pin/projection/protrusion (26) pivotally connected to the actuator ring (1) so that a rotational movement of the actuator ring (1) in relation to the support plate (23) causes a movement of the plurality of vanes between a first position in which the vanes uncover the central opening (41) and a second position in which the vanes cover the central opening.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the iris mechanism in the lens cleaning device for use with an endoscope as provided by Fukuda by using an iris mechanism having a supporting plate having a central opening, an actuator ring, and a plurality of vanes disposed between the supporting plate and the actuator ring and being supported on the supporting plate about the central opening as provided by Takezawa for the purpose of protecting and cleaning the lens of the visualization device to meet a particular design/application.
d) Regarding to present claims 8 and 9, one skilled in the art will arrange/secure the supporting plate of the iris mechanism provided by Takezawa in the distal end of the tubular body (2a) of the endoscope (2) and the actuator ring in the second end/distal end of the lens cleaning device (1) in the combines product for securing the iris mechanism to the combined product to reduce/eliminate mechanical components being used to form the combined product.
e) Regarding to present claim 10, the lens cleaning device of the combined product comprises the actuator tube (12) which is able to use to transmit a force from a knob (10) to the actuator ring (1) of the combined product to activate the movement of the vanes of the combined product.
f) Regarding to present claim 11, each of the pivot member (22) of the vane in the combined product has one end with a pin/projection/protrusion (25) pivotally connected to the supporting plate (23) and other end with a pin/projection/protrusion (26) pivotally connected to the actuator ring (1), see fig. 3 of the iris mechanism provided by Takezawa.
g) Regarding to present claim 12, the iris mechanism provided by Takezawa comprises the actuator ring (1) which comprises a plurality of cam grooves (3) wherein each of the cam grooves receive the pin/projection/protrusion (26) of each vanes (22).
Allowable Subject Matter
12.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims nd comply with the requirement of 35 USC 112, see the rejection of the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, provided in the present office action.
13.	Claims 15 and 18-20 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
A) The endoscope and lens cleaning device assembly as recited in the dependent claim 13 is allowable with respect to the prior art, in particular, the Japanese reference Nos. 2007-117289 and 11-287940 by the limitations regarding to the structure of the actuator tube as recited in the feature thereof “the actuator tube … the endoscope” (claim 13 on lines 1-2). It is noted that an endoscope having a lens cleaning device with an endoscope, a visualization, and lens cleaning device having features recited in the present claims 1 and 4-12 is disclosed in the combined product provided by the mentioned Japanese references; however, the combined product does not disclose that the actuator tube (12) having a longitudinal bore being dimensioned to receive the endoscope as claimed.
B) The lens cleaning device assembly as recited in the independent claim 15 is allowable with respect to the prior art, in particular, the Japanese reference Nos. 2007-117289 and 11-287940 by the limitations regarding to the structure of the actuator tube as recited in the feature thereof “the actuator  … an endoscope” (claim 15 on lines 9-10). It is noted that an endoscope having an iris mechanism with features thereof “an iris mechanism … the support place” and “each of the vanes … the visualization device” (claim 15 on lines 2-9 and on lines 10-12, respectively) is disclosed in the combined product provided by the mentioned Japanese references; however, the combined product does not disclose that the actuator tube (12) having a central bore being dimensioned to receive the endoscope as claimed.
Conclusion
15.       Each of the US Publication Nos. 20070047188; 20080108475 and 20100136884 is cited as of interest in that each discloses a rotatable member having a (hollow) tube.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872